Exhibit 10.1

LOAN AGREEMENT

 

 

 

 

 

 

-Lender-

[DASAN Networks, Inc.]

 

 

 

 

-the Borrower-

[DASAN Network Solutions, Inc.]

 

 

 

 

 

 

 

 

 

2020. 3. 3.



--------------------------------------------------------------------------------

 

 



Loan Agreement

 

THIS LOAN AGREEMENT (this “Agreement”) is entered into on this 3rd day of March,
2020 by and between:

 

Lender

 

DASAN Networks, Inc.

Daewang Pangyo-ro 644 beon-gil, Bundang-gu, Seongnam-si, Gyeonggi-do, Republic
of Korea

 

(the “Lender”)

 

 

 

Borrower

DASAN Network Solutions, Inc.

Daewang Pangyo-ro 644 beon-gil, Bundang-gu, Seongnam-si, Gyeonggi-do, Republic
of Korea

 

(the “Borrower”)

 

 

RECITALS

 

WHEREAS, the Borrower has requested the Lender to make available to the Borrower
a loan in an aggregate amount of 22,400,000,000 KRW in order to finance its
business operation, and the Lender has agreed to make the loan to the Borrower
in the aggregate amount of 22,400,000,000 KRW.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

Section 1.     Definitions

 

 

Unless otherwise provided herein, the following terms are used in this Agreement
and the Recitals with the respective meanings ascribed to such terms below and
shall be interpreted accordingly.

 

1

 

 

--------------------------------------------------------------------------------

 

 

 

 

1.

Unless the context requires otherwise, terms defined in the singular shall have
the corresponding meaning in the plural, and vice versa, and any reference made
to an agreement shall include the agreement as well as the written instrument
thereof.

 

 

2.

Any reference made to a different agreement shall include amendment to or
modification of such agreement.

 

 

3.

Any reference to law, enforcement decree, enforcement rule, public notice, plan,
etc. shall mean law, enforcement decree, enforcement rule, public notice, plan,
etc. effective as of the date hereof, and in the event of amendment thereto or
substitution thereof after the date hereof, such reference shall include the
respective amendment or substitution.

 

 

4.

Unless otherwise provided herein, parties to this Agreement and any person
referred to in this Agreement shall include their legally designated successor.

 

“Loan” means, as of any date of determination, the total outstanding amount of
the loan in the amount of KRW 22,400,000,000 provided by the Lender to the
Borrower under this Agreement.

 

“Drawdown” means payment of the loan amount by the Lender to the Borrower in
accordance with the terms of this Agreement.

 

“Drawdown Date” means the date on which the Drawdown is made under this
Agreement, and shall specifically mean March 12, 2020.

 

“Maturity Date” means the date falling 2 years from the Drawdown Date, and shall
specifically mean March 11, 2022.

 

“Outstanding Obligations” means, as of any date of determination, the sum of the
Loan and any unpaid interest (including any default interest) incurred thereon.

 

“Business Day” means any day (other than a Saturday, Sunday or a legal holiday)
on

2

 

 

--------------------------------------------------------------------------------

 

 

which banks are open for business in the Republic of Korea.

 

“Interest Period” means, in principle, each six month period commencing on the
Drawdown Date. For the avoidance of doubt, Interest Periods are as follows:

 

 

1.

Initial Interest Period: Drawdown Date – June 30, 2020

 

2.

2nd Interest Period: July 1, 2020 – December 31, 2020

 

3.

3rd Interest Period: January 1, 2021 – June 30, 2021

 

4.

4th Interest Period: July 1, 2021 – December 31, 2021

 

5.

5th Interest Period: January 1, 2022 – March 11, 2022

 

“Interest Payment Date” means the first day of each Interest Period.

 

“Prepayment” means prepayment of all or any part of the Loan prior to the
Maturity Date in accordance with the terms provided in Section 7 Clause 3
hereof.

 

“Share Pledge” means the Share Pledge Agreement to be entered into by and among
the Borrower, the Lender and DASAN NETWORK SOLUTIONS, INC. (the Borrower’s
shareholder) pursuant to which security interest will be established to secure
the Secured Obligations.

 

“Share Pledgor” means DASAN NETWORK SOLUTIONS, INC. established under laws of
the United States.

 

“Security Agreement (Personal Property)” means the agreement with respect to the
personal property of the Borrower to be entered into by and between the Borrower
and the Lender pursuant to which security interest will be established to secure
the Secured Obligations.

 

“Security Agreement (AR)” means the agreement to be entered into by and between
the Borrower and the Lender pursuant to which the Borrower will transfer account
receivables to the Lender in order to secure the Secured Obligations.

 

“Event of Default” means each of the events set forth in Section 10 Clause 1,
and

3

 

 

--------------------------------------------------------------------------------

 

 

“Default” means the occurrence of the Event of Default.

 

“Secured Obligations” means all the payment obligation of the Borrower towards
the Lender under this Agreement such as repayment of principal of the Loan, etc.

 

 

Section 2.    Loan Facility

 

Clause 1     Loan Facility

 

On the terms and conditions of this Agreement, the Borrower agrees to borrow
from the Lender and the Lender agrees to make available to the Borrower, a loan
in the aggregate amount of 22,400,000,000 KRW.

 

Clause 2     Use of Funds

 

The Borrower shall use the proceeds of the loan obtained under this Agreement to
finance its business operation, provided that the proceeds of the loan will be
used firstly to repay the outstanding debts of Dasan Zhone Solutions, Inc.
(“Parent”) to PNC Bank, National Association.

 

 

Section 3     Drawdown

 

Clause 1    Drawdown

 

Subject to the satisfaction of the conditions precedent to Drawdown set forth in
Clause 2 below, the Lender shall wire transfer 22,400,000,000 KRW into the bank
account opened in the name of the Borrower at Industrial Bank of Korea (Account
No. 528030277604045) on the Drawdown Date. Upon wire transfer and remittance of
such amount to the bank account, the Lender’s obligation to Drawdown shall be
deemed fulfilled.  

 

Clause 2     Conditions Precedent to Drawdown

 

(1)

The obligation of the Lender to provide the loan amount is subject to the
satisfaction

4

 

 

--------------------------------------------------------------------------------

 

 

of each of the following conditions precedent.

 

 

1.

The Borrower shall have submitted all the drawdown conditions precedent
deliverables listed in Appendix 1; provided, however, the deliverables shall be
true and accurate and shall be in form and substance satisfactory to the Lender.

 

 

2.

No Event of Default set forth in Section 10 Clause 1 or breach of covenants set
forth in Section 9 shall have occurred and is continuing.

 

 

3.

No violation of this Agreement on the part of the Borrower shall have occurred
and be continuing.

 

(2)

Notwithstanding Clause 1 above, in the event the Lender reasonably determines
any information or statement provided by the Borrower, orally or by written
instrument, prior to the Drawdown Date or any representation and warranty set
forth in Section 8 is false or inaccurate in material respect, the Lender may
not provide all or any portion of the loan amount.

 

 

Section 4.     Interest

 

Clause 1     Interest Rate

 

The Loan shall bear interest at a rate per annum equal to 4.6% during the loan
period.

 

Clause 2     Computation

 

Unless otherwise explicitly provided herein, interest on the Loan shall be
calculated on the basis of the actual number of days (including the first day
but excluding the last day) elapsed over a year of 365 days (or 366 days, if
applicable),  

 

Clause 3     Default Interest

 

If any principal of or interest on the Loan, fee or any amount payable by the
Borrower hereunder is not paid when due, such overdue amount shall bear interest
at a rate per

5

 

 

--------------------------------------------------------------------------------

 

 

annum equal to 9.2%. The actual number of days elapsed shall be calculated in
accordance with Clause 2 above.

 

 

Section 5.     Fees

 

Notwithstanding whether or not the Drawdown has been effected, the Borrower
shall be liable for each of the following expenses and costs (including any and
all taxes imposed thereon).

 

 

1.

All reasonable attorneys’ fees and expenses related to the loan transaction
contemplated herein;

 

2.

all expenses incurred due to establishing, maintaining and enforcing security
interest related to the loan transaction contemplated herein;

 

3.

all fees and expenses, including attorneys’ fee and legal costs, paid by the
Lender in order to collect the Loan and any amount due under this Agreement;

 

4.

all the other expenses incurred by the Lender in connection with securing and
maintaining its rights under this Agreement; and

 

5.

all the other costs incurred in order to effect the loan transaction
contemplated herein in compliance with any law, regulations of any governmental
authority, etc. (such as costs of accounting due diligence, credit review, etc.)

 

 

Section 6     Interest Payment and Repayment

 

Clause 1     Interest Payment

 

The Borrower shall pay interest applicable for the relevant Interest Period in
advance to the Lender on each Interest Payment Date.

 

Clause 2     Repayment of Principal

 

The Borrower shall repay the full amount of the Loan to the Lender on the
Maturity Date.

6

 

 

--------------------------------------------------------------------------------

 

 

 

Clause 3     Prepayment

 

(1)

The Borrower may, by 5 Business Days’ advance notice to the Lender, prepay the
Loan in full or in part (for partial prepayment, the minimum amount of
prepayment shall be 1,000,000,000 KRW or integral multiples thereof).

(2)

The Borrower shall pay interest accrued up to the date of prepayment together
with the prepayment amount.

 

Clause 4Application

 

All amounts received by the Lender under this Agreement (including by legal
action, enforcement of security and set-off) shall be applied in the following
order of priority:

 

 

1.

All costs and fees payable by the Borrower to the Lender under this Agreement

 

2.

All default interest payable by the Borrower to the Lender under this Agreement

 

3.

All interest payable by the Borrower to the Lender under this Agreement

 

4.

Loan amount payable by the Borrower to the Lender under this Agreement

 

Clause 5     Business Days

 

Whenever any payment is to be made on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.

 

Clause 6Termination of the Agreement

 

This Agreement shall terminate on the date on which the Borrower repays the Loan
in full (including all principal, interest, fees, costs and all other amounts
payable under this Agreement.

 

 

Section 7     Security

 

7

 

 

--------------------------------------------------------------------------------

 

 

Clause 1     Share Pledge

 

(1)

The Borrower shall procure the establishment by DASAN NETWORK SOLUTIONS, INC. (a
US corporation established in accordance with the laws of the State of
California) of a pledge over all of the shares issued by the Borrower and held
by DASAN NETWORK SOLUTIONS, INC. in order to secure the Secured
Obligations.  The maximum amount secured shall be 43,300,000,000 KRW which is
130% of the aggregate of (a) the Loan amount and (b) the loan obligations owed
by the Borrower, the Parent or DASAN NETWORK SOLUTIONS, INC. to the Lender and
outstanding under the loan agreements detailed below:


Currency

Amount

Loan Date / Maturity Date

Borrower

Lender

Security

USD

1,800,000

February 15, 2016 / May 27, 2022

DASAN NETWORK SOLUTIONS, INC. (USA)

The Lender

64% of the outstanding shares of DNS Japan

USD

6,000,000

December 27, 2018 / May 27, 2022

The Parent

The Lender

 

KRW

1,500,000,000

March 27, 2018 / May 27, 2022

The Borrower

The Lender

All M1 assets

 

(2)

The pledge of shares shall be by way of a ‘registered pledge’.

(3)

Upon the occurrence of an Event of Default under Section 10, Clause 1 and
acceleration of the Loan under Section 10, Clause 2.1.2, if the Outstanding
Obligations and any other fees and expenses have not been fully paid, the Lender
may, at any time, enforce the pledge.

 

Clause 2Security Agreement (Personal Property)

 

(1)

The Borrower grants a security interest over the personal property of the
Borrower

8

 

 

--------------------------------------------------------------------------------

 

 

listed in Appendix 2 hereof to secure the Secured Obligations.

(2)

Upon the occurrence of an Event of Default under Section 10, Clause 1 and
acceleration of the Loan under Section 10, Clause 2.1.2, if the Outstanding
Obligations and any other fees and expenses have not been fully paid, the Lender
may, at any time, dispose of the property subject to the security interest.

 

Clause 3Security Agreement (AR)

 

(1)

The Borrower shall grant a security interest over the accounts receivable of the
Borrower listed in Appendix 3 hereof (the “AR”) to secure the Secured
Obligations.

(2)

If an Event of Default has occurred and is continuing, the Lender may at any
time dispose of the AR subject to the security interest.

 

Clause 4IP Pledge

 

(1) The Borrower shall cause the pledge over the Borrower’s interest in the
intellectual property listed in Appendix 4 hereof (the “Subject IP”) to be
released by the current pledgee within 15 days of the Drawdown Date and to
de-register the pledge on the registry maintained by the Korean Intellectual
Property Office.

 

(2) The Borrower shall enter into a pledge agreement (the “IP Pledge”) for the
purpose of establishing a pledge over the Subject IP to secure the Secured
Obligations and the maximum amount secured shall be 43,300,000,000 KRW .

 

(3) Promptly after execution of the IP Pledge, the Borrower shall take all steps
to register the pledge on the registry maintained by the Korean Intellectual
Property Office.

 

 

Section 8     Borrower’s Representation and Warranties

 

The Borrower represents and warrants to the Lender as follows

 

Clause 1     Incorporation and Binding Agreement

 

The Borrower is a corporation duly organized and existing under the laws of
Korea, has full legal right, power and authority to execute, deliver and perform
its obligations under

9

 

 

--------------------------------------------------------------------------------

 

 

this Agreement and all documents ancillary thereto (hereinafter, the “Agreement
and Related Documents”).  The Agreement and Related Documents constitutes the
legal, valid and binding obligations of the Borrower.

 

Clause 2     Compliance with Law

 

The entry into and performance by the Borrower of this Agreement and Related
Documents does not conflict with any law or regulation, the Borrower’s articles
of incorporation or other constitutional documents of the Borrower.

 

Clause 3     Litigation

 

No litigation, arbitration or other dispute is presently pending or, to the best
knowledge of the Borrower, threatened against I which may have a material
adverse effect on the Borrower’s business, assets or financial condition.

 

Clause 4     Pari Passu Ranking and Collateral

 

(1)

The indebtedness incurred and to be incurred by the Borrower under this
Agreement, including the Loan, rank at least pari passu in priority of payment
and in all other respects with all other indebtedness and obligations of the
Borrower except for obligations explicitly provided for herein.

 

(2)

No legal encumbrance exists over any of the assets to be provided as security
under this Agreement by the Borrower, the Share Pledgor or any other security
provider and the Borrower, the Share Pledgor and any other security provider has
full right and title in its relevant assets.

 

(3)

The establishment of a security over the assets to be provided as security under
this Agreement is not being made for the purpose of defrauding or infringing
upon the rights of any of the creditors of the Borrower, the Share Pledgor or
any other security provider.

 

Clause 5No contingent liability

 

10

 

 

--------------------------------------------------------------------------------

 

 

As of the date of this Agreement, the Borrower does not have any significant
liabilities (contingent or otherwise) or any unrealized or anticipated losses
which are not disclosed by the financial statements that have been submitted to
the Lender, and to the best of the Borrower’s knowledge, there are no
significant liabilities pending which may have a material adverse effect in the
business, assets or financial condition of Borrower.

 

Clause 6    Other Obligations

 

The Borrower has not taken any action, nor is it in default under any agreement
to which it is a party which might have a material adverse effect on the ability
of the Borrower to perform its obligations hereunder.

 

Clause 7 Accuracy of Information

 

Any factual information provided by the Borrower to the Lender in connection
with this Agreement is complete and correct in all material respects.

 

 

Section 9     Covenants

 

Clause 1     Representations and Warranties

 

The Borrower shall ensure that the representations and warranties contained in
this Agreement remain at all times, until repayment of the Loan in full, true
and accurate.

 

Clause 2     Litigation

 

The Borrower shall promptly provide the Lender with details of any legal action
and of all disputes concerning the Borrower which might have a material adverse
effect on the Borrower’s financial condition.

 

Clause 3     Notice of Event of Default

 

Within 3 days of its occurrence, the Borrower shall give written notice to the
Lender of

11

 

 

--------------------------------------------------------------------------------

 

 

any Event of Default or any other matter which, in the Borrower’s reasonable
determination, has resulted or might result in a material adverse change in the
Borrower's financial condition.

 

Clause 4     No Amendments

 

Unless otherwise provided for herein, the Borrower shall not, without the prior
written consent of the Lender, materially amend any agreement executed or to be
executed in relation to Agreement and shall not waive, assign, transfer or other
dispose of any of its rights thereunder and shall not consent to any waiver,
assignation, transfer or disposal by its counterparty; further, the Borrower
shall not take any action, either willfully or negligently, which would result
in such counterparty having the right to terminate or cancel such agreement.

 

Clause 5     Other Prohibited Acts

 

 

1.

Amendment to its articles of incorporation, dissolution, liquidation, decrease
in capital, merger, spin-off, or any other changes to its organization.

 

Sell or create a security over all, or a material portion of its assets without
the prior written consent of the Lender.

 

Clause 6     Information undertaking

 

1. The Borrower will furnish or cause to be furnished to Lender either in hard
copy or by electronic communication (including by email, internet and intranet
websites) the following:

 

 

1.

within 30 days after the end of each fiscal month, the unaudited consolidated
balance sheet and the related unaudited statement of income of (a) Borrower and
(b) Parent and its subsidiaries, on a consolidated basis, as of the end of and
for such month, presenting fairly in all material respects the financial
condition and results of operations thereof, in accordance with generally
accepted accounting principles consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

12

 

 

--------------------------------------------------------------------------------

 

 

 

 

2.

within 30 days after the beginning of each fiscal year, an annual consolidated
budget for Parent and its subsidiaries for such fiscal year prepared on a
quarterly basis; and

 

 

3.

within 30 days after the end of each fiscal month, a projected cash forecast for
Parent and its subsidiaries for the next three months.

 

2. Other financial information as may be reasonably requested by the Lender.

 

Clause 7.    Maintenance Covenant

At all times, the total equity of the Borrower as stated in the monthly balance
sheet to be submitted to the Lender under Clause 6 of this Section shall not be
less than the maximum secured amount stated in Section 7, Clause 1, paragraph
(1) (43,300,000,000 KRW); provided, that, Borrower will not be in default of its
obligations hereunder if its total equity fall below such minimum threshold for
a period of less than 30 days.

 

Section 10     Events of Default

 

Clause 1     Events of Default

 

Each of the following events shall each constitute an Event of Default
hereunder:

 

 

1.

the failure of Borrower to pay when due (i) any principal of or any accrued but
unpaid interest on the Loan or (ii) any other payment due hereunder provided
that such failure is not cured within 5 Business Days of the due date;

 

2.

any warranty or representation made by or on behalf of Borrower under Section 8
above shall prove to have been incorrect or misleading in any material respect
when made or deemed to have been made;

 

3.

any failure of Borrower in the due performance or observation of any covenant,
agreement or term binding upon Borrower hereunder, and such failure shall
continue unremedied for more than one (1) month after notice thereof shall have
been given to Borrower by Lender;

 

4.

it is or becomes unlawful for Borrower to perform any of its obligations
hereunder;

 

5.

any obligation or obligations of Borrower hereunder or any other documents

13

 

 

--------------------------------------------------------------------------------

 

 

 

ancillary hereto are not or ceases to be legal, valid, binding or enforceable
and the cessation individually or cumulatively adversely affects the interests
of Lender hereunder or any security created hereunder, and upon the Lender’s
notification to the Borrower of the foregoing, the Borrower fails to provide
additional collateral to the Lender within 1 months of receipt of such notice,
the objective value of which is equal to the decrease in value of the security
negatively affected; or

 

6.

any event equivalent to subclauses (1) to (5) above or any other event which
could reasonably expected to have a material adversely effect upon the assets or
financial conditions of Borrower that would affect the ability of Borrower to
perform its obligations hereunder.

 

Clause 2     Consequences of Events of Default

 

(1)

Upon the occurrence of any Event of Default described in subclauses (1) or (3)
of Clause 1 above, all or part of the Loan, together with accrued interest, and
all other amounts accrued or outstanding hereunder shall automatically become
immediately due and payable upon the occurrence of any such event.

 

(2)

Upon the occurrence of any Event of Default (other than those described in
subclauses (1) or (3) of Clause 1 above), Lender may by notice to Borrower, all
or part of the Loan, together with accrued interest, and all other amounts
accrued or outstanding hereunder shall become immediately due and payable on the
date of such notice.

 

(3) On the date of acceleration under subclause (1) or (2) above, Borrower shall
pay Lender the amount equal to all outstanding principal of and all accrued but
unpaid interest under the Loan, as well as all other costs, fees and other
amounts to be paid in relation to the relevant Event of Default.

 

(4)

Following the acceleration of the Loan under this Clause 2, if Lender reasonably
determines that Borrower is in a position to perform its obligations hereunder,
then Lender may by written notice to Borrower withdraw its decision to
accelerate the Loan as if no such acceleration was made.

 

 

14

 

 

--------------------------------------------------------------------------------

 

 

Section 11     Governing Law and Dispute Resolution

 

Clause 1     Governing Law

 

This Agreement and any and all documents ancillary hereto shall be governed by,
and construed in accordance with, the laws of the Republic of Korea.

 

Clause 2     Dispute Resolution

 

Seoul Central District Court shall have the exclusive jurisdiction over any
suit, action or other disputes arising out of or in relation to this Agreement.

 

 

Section 12     Notice

 

Clause 1     Notice

 

All notices provided for herein shall be in writing and (i) delivered in person,
(ii) mailed (registered or certified mail), sent by facsimile transmission as
follows or (iii) any other address designated by the other party at least five
(5) Business Days prior to the date of such notice.

 

If to Lender:

 

Address:

Daewang Pangyo-ro 644 beon-gil, Bundang-gu, Seongnam-si, Gyeonggi-do, Republic
of Korea

With copy to:CFO

Telephone No.: 070-7010-1000

Facsimile No.: 031-622-6501

 

If to Borrower:

 

Address:

Daewang Pangyo-ro 644 beon-gil, Bundang-gu, Seongnam-si, Gyeonggi-do, Republic
of Korea

With copy to: Finance Team Head

Telephone No.: 070-7010-1050

Facsimile No.: 031-622-6531

 

15

 

 

--------------------------------------------------------------------------------

 

 

 

Clause 2     Deemed Delivery of Notice

 

Any notice provided herein shall be deemed delivered (i) on the date of
delivery, if delivered in person, (ii) on the date falling three (3) days from
delivery, if delivered by mail or (iii) on the date of confirmation of proper
receipt, if delivered by facsimile transmission.

 

 

Chapter 13     Miscellaneous

 

Clause 1     Entire Agreement

 

This Agreement and all documents ancillary hereto embody the entire agreement
and understanding between Borrower and Lender with respect to the Loan and
supersede and cancel all prior expressions of interest, commitments, agreements
and understanding, whether oral or written, relation to the subject matter
hereof.

 

Clause 2     Amendments

 

Any modification or waiver of any provision of this Agreement shall be effective
only with the prior written consent or approval of Lender.

 

Clause 3     Severability

 

Any provision of this Agreement which is prohibited or unenforceable under the
laws applicable hereto shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or unenforceability of such provision.

 

Clause 4     Assignment

 

(1)

Borrower may not assign, transfer or otherwise convey this Agreement or all or
any interest or obligation hereunder to any third party without the prior
written consent or approval of Lender.

 

16

 

 

--------------------------------------------------------------------------------

 

 

(2)

Lender may, with the prior consent of the Borrower (such consent not to be
unreasonably withheld) and by fixed-date stamped notice to Borrower, assign,
transfer or otherwise convey this Agreement or all or any interest or obligation
hereunder to any third party.

 

Clause 5     Term

 

This Agreement shall be effective from the date of this Agreement to and until
the payment in full of the Secured Obligations.

 

Clause 6     Conflict with Other Agreement

 

If there is any conflict between the terms of this Agreement and any other
agreement, this Agreement shall prevail.

 

Clause 7     Counterparts

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.

 

 

(Remainder intentionally left blank; signature pages to follow)

 

 

 



17

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

 

 

LenderDASAN NETWORKS, INC.

    

/s/ Min Woo Nam

Name : Min Woo Nam
Title : Representative Director

 

 

 

 

BorrowerDASAN NETWORK SOLUTIONS, INC.

     

/s/ Deuk Yeon Won

Name : Deuk Yeon Won
Title : Representative Director

 

                    

 

 

 

 

 

 



18

 

 

--------------------------------------------------------------------------------

 

 

Appendix 1

Conditions Precedent

 

1. Borrower

 

1)

Copies of Articles of Incorporation, commercial register extracts, certificate
of corporate seal impression, business registration certificate, shareholders
registry and certificate of tax payments;

 

2)

Copy of board resolution approving the execution of this Agreement and the
performance of its obligations thereunder;

 

3)

(if applicable) copies of certificate of seal impression of the authorized
signatory or other evidence equivalent thereto and power of attorney granting
such power to such authorized signatory;

 

4)

Certificate of representative director of Borrower certifying that the documents
described in 1) to 3) above are true and accurate copies of its original;

 

5)

Copy of account passbook of the account to which the Loan will be disbursed; and

 

6)

Documents detailing the financial condition of the Borrower and Parent.

 

7)

Other documents reasonably requested by Lender.

 

2. Security Documents

 

1)

Share Pledge, the share certificates and the board resolution approving the
execution of this Agreement and the performance of its obligations thereunder;

 

2)

IP Pledge; and

 

3)

Other documents reasonably requested by Lender.

 



19

 

 

--------------------------------------------------------------------------------

 

 

Appendix 2

List of Personal Property subject to subject to Security Interest

 

[List of all personal property of Borrower.]

 



20

 

 

--------------------------------------------------------------------------------

 

 

Appendix 3

List of Account Receivables subject to Security Interest

 

 

List of Account Receivables

 

 

 

 

Customer code

Customer

Amount (KRW)

200487

CELKON IMPEX PRIVATE LIMITED

19,945,331,591

400201

DZS JAPAN Inc. (formerly.DNS Japan Inc.)

14,433,561,527

100277

KT Corporation

3,350,439,754

200383

KYOCERA Communication

3,025,580,488

200424

Twoway Communications, Inc.

2,335,945,505

400199

D-Mobile Limited

2,082,776,706

400208

DASAN INDIA Private Limited

1,926,689,891

400207

DASAN Zhone Solutions, Inc.

1,717,796,408

100721

LG Uplus Corp.

1,646,997,602

200160

FIBRAIN(formerly:ELMAT)

1,622,108,254

200102

Nokia Solutions and Networks

1,538,682,163

101408

ICT Net Co., Ltd.

1,208,175,430

100685

N-iTUS Co., Ltd

658,379,711

200369

OPTICOMM

537,336,536

101488

Essentec Netwroks

491,670,960

200490

STAR TELECOM CO.,LTD

326,111,028

200271

VNPT-FUJITSU Telecommunication

218,637,595

200290

OOO NAG

191,755,159

200501

A VIET COMMUNICATION TECHNOLOGY

168,550,165

200520

PT. DEIN INDONESIA

157,031,577

400209

DASAN Vietnam Company Limited

89,913,094

101256

Mitsubishi Electric Korea

82,728,636

101227

SB IT Co., Ltd.

75,839,940

400190

DASAN Networks Inc.

68,628,300

200507

OPTERNA TECHNOLOGIES PRIVATE

65,491,347

200107

Nokia Siemens Networks Oy

60,021,386

21

 

 

--------------------------------------------------------------------------------

 

 

200421

Yatanarpon Teleport Public Co.,Ltd

43,983,750

200514

VIETTEL (CAMBODIA) PTE. LTD

38,999,404

101486

BKI

24,667,322

100866

IDIS. Ltd

18,031,271

200506

Sterlite Technologies Limited

7,440,122

100986

ITG

6,600,000

200380

PT. Infotech Digital System

5,339,040

100306

KT Commerce Corp.

1,110,000

200468

Bittel Asia Pte Ltd

1,038,276

400140

HANDYSOFT

660,000

101049

ST Solution

440,000

200522

Universal Communications Group

258,214

101485

GANAN NTC

2

100920

SK Network Service

0

100938

SOLiD

0

101022

NP-TECH Inc.

0

101370

Gaia E&C Co., Ltd.

0

101465

E-One IT.

0

200431

DIGITAL CONTENT SERVICE

-34,240

200524

Leedtek Electronics Company Limited

-799,000

100312

SK broadband Co.

-32,472,288

200408

M1 Communication One Member Limited

-566,712,592

 

 

57,574,730,034

 

 

 

 

 

 

22

 

 

--------------------------------------------------------------------------------

 

 

 

Appendix 4

 

List of Intellectual Property Subject to Pledge

 

No

Application No

Application date

Registration No

Registration date

Title

Inventor

Applicant/ Obligee

1

10-2000-0065418

2000.11.04

0459951

2004.11.25

Method and apparatus of server load balancing using MAC address translation

Yoon, Jeong-gu

Dasan Networks Inc
Dasan Network Solutions, Inc

2

10-2000-0066267

2000.11.08

0456164

2004.10.29

method and apparatus of distributing IP addresses to the clients in DHCP system

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

3

10-2000-0067261

2000.11.13

0458986

2004.11.19

Method and apparatus of Digital Subscriber Line Access Multiplexer using IP
addresses

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

4

10-2001-0032601

2001.06.11

10-0378522

2003.03.19

Apparatus for securing of Network

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

5

10-2001-0032600

2001.06.11

10-0379130

2003.03.26

Apparatus for wireless telecommunication

Nam, Min-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

6

10-2003-0025230

2003.04.21

10-0539163

2005.12.21

Network Equipment with traffic control facility

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

7

10-2007-0050946

2007.05.25

10-0885809

2009.02.20.

AN OPTICAL ETHERNET APPARATUS HAVING A REMOTE CONTROL

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

8

10-2007-0050947

2007.05.25

10-0887927

2009.03.03

OPTICAL NETWORK TERMINAL HAVING A SELF DIAGNOSIS

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

23

 

 

--------------------------------------------------------------------------------

 

 

9

10-2007-0056771

2007.06.11

10-0906603

2009.07.01

Power providing apparatus with the ability of settling a moment power failure
problem

Lee, Jae-hyung, Lee, Won-shik, Cho, Jae-bok

Dasan Networks Inc
Dasan Network Solutions, Inc

10

10-2007-0071353

2007.07.16

10-0888398

2009.03.05

SYSTEM FOR A OPERATING PACKET DATA COMMUNICATION NETWORK

Lee, Jae-hyung, Lee, Won-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

11

10-2007-0077961

2007.08.03

10-0891288

2009.03.24

method and apparatus for avoiding allocation of duplicate IP address

Seo, Ju-yeon

Dasan Networks Inc
Dasan Network Solutions, Inc

12

10-2007-0080811

2007.08.10

10-0914635

2009.08.24

OPTICAL LINE TERMINATION

Moon, Sang-chul, Lee, Ho-shin, Lee, Jae-hyung

Dasan Networks Inc
Dasan Network Solutions, Inc

13

10-2007-0080808

2007.08.10

10-0883575

2009.02.06

static routing method and packet routing apparatus implementing the same method

Baek, Seong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

14

10-2007-0086067

2007.08.27

10-0914665

2009.08.24

apparatus for optical line terminal and apparatus for optical network terminal

Moon, Sang-chul, Lee, Ho-shin, Lee, Jae-hyung, Ahn, Hyun-il

Dasan Networks Inc
Dasan Network Solutions, Inc

15

10-2007-0086292

2007.08.27

10-0915317

2009.08.27

Optical Network Unit and Power control method for it's optical transceiver

Lee, Jae-hyung, , Lee, Ho-shin, Moon, Sang-chul, Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

16

10-2007-0086291

2007.08.27

10-0912019

2009.08.06

APPARATUS FOR SWITCHING DUPLICATE PATH IN FIBER OPTIC TELECOMMUNICATION SYSTEM

Han, Seo-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

17

10-2007-0087852

2007.08.30

10-0919256

2009.09.21

apparatus for having layer 3 switching function and network apparatus for having
switching function

Lee, Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

18

10-2007-0087846

2007.08.30

10-0890354

2009.03.18

apparatus for managing forwarding table for layer 3 switching and algorithm for
managing forwarding table

Lee, Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

24

 

 

--------------------------------------------------------------------------------

 

 

19

10-2007-0089167

2007.09.03

10-0925678

2009.11.02

apparatus for optical line terminal and apparatus for optical network terminal

Lee, Jae-hyung,, Moon, Sang-chul Lee, Ho-shin

Dasan Networks Inc
Dasan Network Solutions, Inc

20

10-2007-0090017

2007.09.05

10-0904160

2009.06.16

APPARATUS FOR PROTECTING BATTERY IN COMMUNICATION SYSTEM

Choi, Seong-wook

Dasan Networks Inc
Dasan Network Solutions, Inc

21

10-2007-0098711

2007.10.01

10-0941118

2010.02.01

apparatus having layer 3 switching function

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

22

10-2007-0104757

2007.10.17

10-0901347

2009.06.01

Set Top Box and Multimedia contents service server had a function of dual
looking and listening

Kim, Young-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

23

10-2007-0106022

2007.10.22

10-0946162

2010.03.02

server for Dynamic Host Configuration Protocol

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

24

10-2007-0106016

2007.10.22

10-0942719

2010.02.09

apparatus having Dynamic Host Configuration Protocol - Snooping function

Choi, Mi-ji

Dasan Networks Inc
Dasan Network Solutions, Inc

25

10-2007-0106021

2007.10.22

10-0958283

2010.05.10

apparatus having Dynamic Host Configuration Protocol - Snooping function

Shin, Hyeon-jae

Dasan Networks Inc
Dasan Network Solutions, Inc

26

10-2007-0109921

2007.10.31

10-0969816

2010.07.06

network apparatus for coping with disorder

Park, Gwang-hyeon, Lee,Seung-ho, Kim,Dong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

27

10-2007-0118892

2007.11.21

10-0953510

2010.04.12

apparatus having function for managing restart information

Lee,Jong-guk

Dasan Networks Inc
Dasan Network Solutions, Inc

28

10-2008-0015714

2008.02.21

10-0914256

2009.08.20

network terminal apparatus for IP TV service

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

25

 

 

--------------------------------------------------------------------------------

 

 

29

10-2008-0026755

2008.03.24

10-0958803

2010.05.12

Jitter buffering apparatus and method thereof

Lee, Seung-dong

Dasan Networks Inc
Dasan Network Solutions, Inc

30

10-2008-0029688

2008.03.31

10-0947759

2010.03.09

MALFUNCTION DETECTION APPARATUS AND MULTI-BOARD SYSTEM USING THE SAME

Lee,Jeong-woo, Bae,Chul-min

Dasan Networks Inc
Dasan Network Solutions, Inc

31

10-2008-0031442

2008.04.04

10-0938576

2010.01.18

network apparatus

Choi, Seong-wook

Dasan Networks Inc
Dasan Network Solutions, Inc

32

10-2008-0040000

2008.04.29

10-0929132

2009.11.23

Communication error processing apparatus and method for a subscriber's equipment
on Passive Optical Network based on L3/L2 network

Ahn, Hyun-il

Dasan Networks Inc
Dasan Network Solutions, Inc

33

10-2008-0041242

2008.05.02

10-0976446

2010.08.11

METHOD OF MANAGING MENU STRUCTURE ADAPTIVELY IN INTERNET TELEVISION BROADCASTING

Choi, Bo-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

34

10-2008-0049725

2008.05.28

10-0952875

2010.04.07

OPTICAL NETWORK UNIT

Moon, Sang-chul,

Dasan Networks Inc
Dasan Network Solutions, Inc

35

10-2008-0049826

2008.05.28

10-0988498

2010.10.12

network terminal apparatus

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

36

10-2008-0058743

2008.06.23

10-0971092

2010.07.13

apparatus for Internet Group Management Protocol Proxy

Nam, Gyeong-wan

Dasan Networks Inc
Dasan Network Solutions, Inc

37

10-2008-0062628

2008.06.30

10-0975018

2010.08.04

apparatus for Internet Group Management Protocol Proxy

Shin,Hyeon-jae

Dasan Networks Inc
Dasan Network Solutions, Inc

38

10-2008-0074103

2008.07.29

10-0982907

2010.09.13

Optical Network Device and monitoring method thereof

Jeon,Chang-seob

Dasan Networks Inc
Dasan Network Solutions, Inc

26

 

 

--------------------------------------------------------------------------------

 

 

39

10-2008-0077335

2008.08.07

10-0986977

2010.10.05

network apparatus for preventing from port mis-connection

Lee,Bo-gil, Lee,Pil-shin

Dasan Networks Inc
Dasan Network Solutions, Inc

40

10-2008-0080306

2008.08.18

10-0990634

2010.10.22

operating method for IPTV receiver

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

41

10-2008-0080829

2008.08.19

10-0959834

2010.05.18

Network end apparatus and data processing method

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

42

10-2008-0088185

2008.09.08

10-0970367

2010.07.08

operating method for residential gateway

Kim,Tae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

43

10-2008-0088276

2008.09.08

10-0977399

2010.08.17

Method and apparatus of processing DHCP packet in dynamic IP address allocation
for reducing network load

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

44

10-2008-0093243

2008.09.23

10-0983222

2010.09.14

Method for providing a content data, method for receiving a content data and
system for providing a content data

Kim,Tae-hoon, Lee,Dong-hun

Dasan Networks Inc
Dasan Network Solutions, Inc

45

10-2008-0095957

2008.09.30

10-0994356

2010.11.09

Communication system and method

Jeon,Chang-seob

Dasan Networks Inc
Dasan Network Solutions, Inc

46

10-2008-0106619

2008.10.29

10-0984633

2010.09.27

IPTV receiver and operating method for IPTV receiver

Lee,Dong-hun, Lee,Ho-jeong

Dasan Networks Inc
Dasan Network Solutions, Inc

47

10-2008-0120446

2008.12.01

10-0992798

2010.11.02

apparatus for optical network terminal

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

48

10-2008-0128985

2008.12.18

10-1056030

2011.08.04

apparatus for Internet Group Management Protocol Proxy

Park,Jong-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

27

 

 

--------------------------------------------------------------------------------

 

 

49

10-2009-0040332

2009.05.08

10-1021151

2011.03.03

METHOD AND APPARATUS FOR MANAGING NOS INSTALLED TO NETWORK DEVICE

Baek, Seong-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

50

10-2009-0040900

2009.05.11

10-1063162

2011.09.01

REMOTE CONTROL UNIT AND DATA FILE REPRODUCTION SYSTEM USING REMOTE CONTROL UNIT

Song,Min-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

51

10-2009-0092298

2009.09.29

10-1088630

2011.11.25

OPTICAL NETWORK TERMINAL AND METHOD FOR DETECTING ROGUE OPTICAL NETWORK TERMINAL

Na,Yu-shik,

Dasan Networks Inc
Dasan Network Solutions, Inc

52

10-2009-0095557

2009.10.08

10-1089555

2011.11.29

Optical Line Termination, Optical Network Terminal and Passive Optical Network

Yoo,Seong-hun, Lee,Tae-san

Dasan Networks Inc
Dasan Network Solutions, Inc

53

10-2010-0024734

2010.03.19

10-1113376

2012.02.01

SET TOP BOX, MOBILE TERMINAL AND METHOD FOR AUTHENTICATING SET TOP BOX

Kim,Gi-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

54

10-2010-0044507

2010.05.12

10-1091568

2011.12.02

OPTICAL COMMUNICATION APPARTUS, OPTICAL TRANSCEIVER PLACED IN OPTICAL
COMMUNICATION APPARTUS AND METHOD TO CONTROL OPTICAL TRANSMISSION IN OPTICAL
COMMUNICATION APPARTUS

Lee,Bo-gil

Dasan Networks Inc
Dasan Network Solutions, Inc

55

10-2010-0058548

2010.06.21

10-1055163

2011.08.02

APPARATUS FOR ETHERNET SWITCH OF USING VARIOUS PHY CHIP

Kim,Seung-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

56

10-2010-0059651

2010.06.23

10-1106458

2012.01.10

Apparatus for optical module of ONU

Park,Geon-woo

Dasan Networks Inc
Dasan Network Solutions, Inc

57

10-2010-0060787

2010.06.25

10-1048273

2011.07.05

Clock selection method for a lower level apparatus below an Optical Network
Terminal of the Passive Optical Network

Bae,Chul-min

Dasan Networks Inc
Dasan Network Solutions, Inc

58

10-2010-0098167

2010.10.08

10-1104626

2012.01.04

METHOD AND APPARATUS FOR SERCHING MANAGED OBJECT IN SIMPLE NETWORK MANAGEMENT
PROTOCOL

Han il

Dasan Networks Inc
Dasan Network Solutions, Inc

28

 

 

--------------------------------------------------------------------------------

 

 

59

10-2010-0100154

2010.10.14

10-1106036

2012.01.09

MANAGEMENT METHOD AND APPARATUS OF ONT FOR PON

Lee,Bo-gil Na,Yu-shik

Dasan Networks Inc
Dasan Network Solutions, Inc

60

10-2011-0009628

2011.01.31

10-1212448

2012.12.10

Virtual group Managing device for providing Electronic Program Guide for prefer
broadcast channels to user

Park,Mi-sun

Dasan Networks Inc
Dasan Network Solutions, Inc

61

10-2011-0035240

2011.04.15

10-1176798

2012.08.20

METHOD FOR CLOCK SYNCHRONIZATION BETWEEN SLAVE AND MASTER

Song,Min-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

62

10-2011-0117187

2011.11.10

10-1266371

2013.05.15

OPTICAL NETWORK TERMINAL AND METHOD FOR CONFIGURING DUAL OPTICAL NETWORK USING
THE OPTICAL NETWORK TERMINAL

Yoon,Sang-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

63

10-2011-0119804

2011.11.16

10-1265044

2013.05.10

FLOW BASED QoS SUPPORTING APPARATUS IN DiffServ

Lee,Kwang-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

64

10-2012-0007849  

2012.01.26

10-1339682

2013.12.04

INTELLIGENT ASSOCIATION BLOCKING BAND STEERING METHOD AND SYSTEM THEREOF

Kim,Yeon-gyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

65

10-2012-0011849

2012.02.06

10-1276077

2013.06.12

AP DESIGN SYSTEM FOR ACCESS MANAGEMENT MULTIPLE STATION, AND METHOD FOR ACCESS
MANAGEMENT OF MULTIPLE STATION AP

Kang,Shin-soek

Dasan Networks Inc
Dasan Network Solutions, Inc

66

10-2012-0012634

2012.02.08

10-1335306

2013.11.26

SYSTEM AND METHOD FOR SETTING NAT DHCP IP OF PLURAL TERMINAL IN AP

Lee,Sang-soo

Dasan Networks Inc
Dasan Network Solutions, Inc

67

10-2012-0025752

2012.03.13

10-1323128

2013.10.23

APPARATUS AND METHOD OF TIME SYNCHRONIZATION BY AUTOMATICLLY CONTROLLING SENDING
MESSAGE COUNT OF MASTER

Park,Geon-woo, Moon, Sang-chul,

Dasan Networks Inc
Dasan Network Solutions, Inc

68

10-2012-0030696

2012.03.26

10-1318156

2013.10.08

METHOD FOR PROTECTION SWITCHING IN ETHERNET RING NETWORK

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

29

 

 

--------------------------------------------------------------------------------

 

 

69

10-2012-0030697

2012.03.26

10-1361502

2014.02.05

APPARATUS FOR ETHERNET SWITCH

Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

70

10-2012-0053443

2012.05.21

10-1353384

2014.01.14

A Network Load Reduction Method Using CCM

Shin, Dong-chul

Dasan Networks Inc
Dasan Network Solutions, Inc

71

10-2012-0060546

2012.06.05

10-1407271

2014.06.09

Duplex network system

Song,Young-ha

Dasan Networks Inc
Dasan Network Solutions, Inc

72

10-2012-0117441

2012.10.22

10-1440271

2014.09.04

METHOD AND SYSTEM FOR PROCESSING PACKET

Lee, Seung-dong,

Song,Young-ha

Dasan Networks Inc
Dasan Network Solutions, Inc

73

10-2013-0008196

2013.01.24

10-1505810

2015.03.19

Phone terminal having two or more settlement scenarios

Lee,Geun-seok

Dasan Networks Inc
Dasan Network Solutions, Inc

74

10-2013-0008195

2013.01.24

10-1542474

2015.07.31

VoIP terminal having a function of credit card settlement, settlement processing
system using a VoIP terminal and settlement processing method using a VoIP
terminal

Jeon,Byeong-guk

Dasan Networks Inc
Dasan Network Solutions, Inc

75

10-2013-0015516

2013.02.13

10-1533223

2015.06.26

Content sale system

Kim,Jin-hee

Dasan Networks Inc
Dasan Network Solutions, Inc

76

10-2013-0018181

2013.02.20

10-1446013

2014.09.24

Settlement processing system and method using a VoIP terminal

Lee,Geun-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

77

10-2013-0065930

2013.06.10

10-1456140

2014.10.23

DETERMINING METHOD FOR PACKET FLOW IN VLAN AND VLAN SYSTEM USING ENERGY SAVING
FLOW

Lee,Sang-san

Dasan Networks Inc
Dasan Network Solutions, Inc

78

10-2013-0140130

2013.11.18

10-1607077

2016.03.23

Wireless communication apparatus having a function of noise suppression

Lee,Min-ho
Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

30

 

 

--------------------------------------------------------------------------------

 

 

79

10-2014-0005707

2014.01.16

10-1536555

2015.07.08

Network switch with address configuration function of terminals

Park,Jae-sang

Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

80

10-2014-0015676

2014.02.11

10-1536902

2015.07.09

Subscriber''s line open management system for optical network

Lee,Jeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

81

10-2014-0042586

2014.04.09

10-1586624

2016.01.13

Optical line terminal and time synchronization method in the optical line
terminal

Moon, Sang-chul,
Lee, Seung-dong,

Dasan Networks Inc
Dasan Network Solutions, Inc

82

10-2014-0131733

2014.09.30

10-1588176

2016.01.19

Firmware upgrade system

Ham,Dae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

83

10-2014-0141039

2014.10.17

10-1627082

2016.05.30

Communication relay system

Ham,Dae-hoon

Dasan Networks Inc
Dasan Network Solutions, Inc

84

10-2014-0145503

2014.10.24

10-1589011

2016.01.21

Passive Optical Network system for improving impossibility of communication by
flooding and improving method for impossibility of communication by flooding
thereof

Cho,Won-hyeong

Dasan Networks Inc
Dasan Network Solutions, Inc

85

10-2014-0181673

2014.12.16

10-1712370 　

2017.02.27

Ethernet device and system for supporting error packet analysis

Lee,Min-ho

Dasan Networks Inc
Dasan Network Solutions, Inc

86

10-2015-0036085

2015.03.16

10-1699218

2017.01.18

Wireless ad-hoc network system able to transmit power

Lee,Sang-jo

Dasan Networks Inc
Dasan Network Solutions, Inc

87

10-2015-0041686

2015.03.25

10-1685892

2016.12.07

Virtual device network system

Lee,Seung-ho/ Lee/

Chang-geun

Dasan Networks Inc
Dasan Network Solutions, Inc

88

10-2015-0053384

2015.04.15

10-1742951

2017.05.29

Network switch with MAC/IP assignment protocol

Lee,Min-ho /Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

31

 

 

--------------------------------------------------------------------------------

 

 

89

10-2015-0137837

2015.09.30

10-1697059

2017.01.11

Time synchronization method for Telecommunication Network

Lee, Seung-dong, Kim,Dong-woo, Moon, Sang-chul, Cho,Hee-seong, Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

90

10-2016-0041422

2016.04.05

10-1828234

2018.02.06

Electronic Control Unit

Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

91

10-2016-0062291

2016.05.20

10-1789022

2017.10.17

WiFi node in a car and WiFi connecting method thereof

Kim,Bo-hyeon

Dasan Networks Inc
Dasan Network Solutions, Inc

92

10-2016-0117563

2016.09.12

10-1833894

2018.02.23

Time synchronization method for PON Network

Lee, Seung-dong,, , Kim,Dong-woo, Moon, Sang-chul,, Kim,Jin-ho

Dasan Network Solutions, Inc

93

10-2017-0071828

2017.06.08

10-1783593

2017.09.26

Optical Ethernet apparatus

Moon, Sang-chul,/ Lee, Byeong-chan

Dasan Networks Inc
Dasan Network Solutions, Inc

 

 

 

32

 

 

--------------------------------------------------------------------------------

Trade Mark Right List

 

No

Origin

Application No

(Application date)

 

Registration No

(Registration date)

Emblem

Type

Remark

　

Applicant

1

Republic of Korea

40-2018-0008477
(2018.01.18)

40-1410780
(2018.10.26)

[ghkojk2prqmq000001.jpg]

Trade Mark

제09류

OTT set-top box, TV set-top box, IPTV set-top box, IP router, Broad Network
router, switch router, Network router, wireless tele-communication devices
(router), computer-networking hub/switch and router, wireless AP, wireless LAN
AP, optical network, network control devices, data-transmitting network,
communication network, home-network devices, set-top box, smart set-top box,
digital set-top box for satellite broadcasting, network management server

Dasan Network Solutions, Inc

 

 

 